Campbell J.
Plaintiffs in error have brought certiorari to review the action of a circuit court commissioner in dissolving a writ of attachment. The property attached included a mare, which a witness named Perry Hill testified he first saw at the barn *11of a Mrs. August, in April previous to the suing out of the attachment. Plaintiffs then asked him, “ For what purpose did you go there to see the mare•?” This was objected to as irrelevant, and incompetent, because the intention of witness as a third party was of no consequence. Plaintiffs then proposed to follow this question with proof that witness went there to look at the mare with a view to take her into his possession, under an arrangement made with the defendant, in the shape of a pretended sale, in order to cover up the defendant’s property from his creditors, and that he took the mare into his possession under that arrangement. The commissioner ruled out the question as irrelevant.
We think this decision was wrong. The facts which it was proposed to prove, in following up this question, were undoubtedly admissible. But it is claimed they were entirely independent of this question. We think, on the contrary, that they would have been fairly responsive to it. Undoubtedly the question, might in one sense refer to the mere thoughts which were passing in the mind of the witness. But this is not its common or obvious meaning. When we speak of the. purpose for which anything is done or made, avo do not refer to the mere thoughts of the maker, but to the thing which is to be effected. And in the present case the question was equi•valent to “ Why did you go ?” or to any other question which would elicit the thing which was to be done, or the occasion which led to it. Questions put to witnesses must be understood to be framed so as to conform to the common understanding ; and if narrowed down to but one of many meanings, and that the primitive and narrow acceptation of the terms used, the people at large must become much more accomplished in the niceties of philology than we can fairly expect to see them. We have not been able to construe this question as it is claimed the commissioner did, and we think it was properly framed and in no degree ambiguous.
*12The order vacating the attachment must be quashed, with costs.
The other Justices concurred.